DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. (US 20150212633 A1, hereafter Yamagishi) in view of Ding et al. (US 20180129330 A1, hereafter Ding).

	Regarding claim 1, Yamagishi teaches a touch panel comprising: 
	a first substrate (22) including a first surface (Fig. 10, [0057]); 
	a second substrate (21) including a second surface facing the first surface (Fig. 10, [0057]); 
	a drive electrode (25) formed on the first surface (Fig. 10, [0057]); and
	a position sensor electrode (23) and a pressing force sensor electrode (24) formed on the second surface (Fig. 10, [0057]).
	But, Yamagishi does not teach the touch panel further comprising: 
	a position sensor wiring line configured to connect the position sensor electrode to a sensor terminal portion; 
	a pressing force sensor wiring line configured to connect the pressing force sensor electrode to the sensor terminal portion; and 
	a shield wiring line disposed between the position sensor wiring line and the pressing force sensor wiring line in a plan view of the second substrate.
	However, this was well known in the art as evidenced by Ding, where Ding teaches the touch panel further comprising: 
	a position sensor wiring line (122) configured to connect the position sensor electrode to a sensor terminal portion (Fig. 3, [0037]-[0038], where there are touch location sensing wires 122); 
	a pressing force sensor wiring line (22) configured to connect the pressing force sensor electrode to the sensor terminal portion (Fig. 3, [0037]-[0038], where some shielding wires 14 are reused as signal lines 22 for the pressure-sensitive touch unit 21); and 
	a shield wiring line (14) disposed between the position sensor wiring line and the pressing force sensor wiring line in a plan view of the second substrate (Fig. 3, [0037], where there are shielding wires 14, some present between signal line 22 and touch location sensing wiring 122).
	Both Yamagishi and Ding teach touch screen devices with force sensing and position sensing components. Ding teaches an electrode structure that has both driving and sensing position electrodes disposed on a same surface of a substrate (Fig. 8) instead of being disposed on different substrates. Yamagishi is silent with respect to wiring or the inclusion of a shielding wire. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement shielding wiring as taught by Ding for the device of Yamagishi so as to reduce cross-signal interference.

	Regarding claim 2, the combination of Yamagishi and Ding would show the touch panel according to claim 1. Ding in the combination further teaches the touch panel wherein a potential of the shield wiring line is equal to one of a ground potential and a potential of the position sensor wiring line or the pressing force sensor wiring line (Fig. 3, [0037]-[0038], where the shield wiring line 14 being used as a signal line 22).

	Regarding claim 3, the combination of Yamagishi and Ding would show the touch panel according to claim 1. Ding in the combination further teaches the touch panel wherein the position sensor wiring line and the pressing force sensor wiring line are alternately disposed side by side on the second surface, and the shield wiring line is disposed between the position sensor wiring line and the pressing force sensor wiring line, which are alternately disposed side by side on the second surface (Fig. 3, [0037]-[0038], where all of the wiring is disposed on a same surface, the shield/pressing force sensor wiring being disposed alternately with the touch sensor location wiring).

	Regarding claim 10, the combination of Yamagishi and Ding would show a display device comprising the touch panel according to claim 1. Yamagishi further teaches the display device comprising a display configured to display an image, wherein the touch panel is disposed on a display surface of the display ([0058], where the substrate 21 is arranged to face the front surface of a display panel).

Allowable Subject Matter

Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692